07/07/2021
                                                                       FILED
                                                                         JUL 0 7 2021   Case Number: DA 20-0454

                                                                       Bowen Greenwood
                                                                              Suprerne Court
                                                                     Clerk of
                                                                        State of Montana




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
       Plaintiff and Appellee,                 EXTENSION OF TIME
v.                                             TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,

      Defendant and Appellant.




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Monday, July 19, 2021.


      So ordered this            day of .)L.),_      , 2021.



                                        Montana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel